2022 IL App (2d) 210400-U
                                         No. 2-21-0400
                                    Order filed June 22, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

PEOPLE OF THE STATE OF ILLINOIS,       ) Appeal from the Circuit Court
                                       ) of Kane County.
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 18 CF 2447
                                       )
DONNA DUPREE                           ) Honorable
                                       ) T. Clint Hull,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE JORGENSEN delivered the judgment of the court.
       Justices McLaren and Schostok concurred in the judgment.

                                             ORDER

¶1     Held: The trial court did not abuse its discretion in finding that consecutive sentencing
             was necessary to protect the public from defendant’s criminal conduct. While on
             drug-court probation for retail theft and credit-card fraud, she committed the
             present offenses—further retail thefts. Defendant had an extensive history of theft
             and forgery and was diagnosed with kleptomania. The trial court could reasonably
             conclude that the only way to keep defendant from stealing was to keep her in
             custody.

¶2     Defendant, Donna Dupree, appeals from her three-year sentence for retail theft of property

with a total value of more than $300 (720 ILCS 5/16-25(a)(1), (f)(3) (West 2018)). In its

discretion, the trial court made the three-year sentence consecutive to a cumulative 11-year

sentence imposed after revocation of probation in three prior cases, which involved retail theft and
2022 IL App (2d) 210400-U


unlawful use of a credit card. Defendant contends that the court abused its discretion in making

the sentence in this case consecutive, where “[n]othing about the nature of the offense or [her]

character indicated that consecutive sentencing was needed to protect the public.” We disagree.

Given defendant’s extensive history of similar offenses, and her commission of the present

offenses shortly after her release from inpatient drug rehabilitation, we hold that the court did not

abuse its discretion in finding that consecutive sentences were “required to protect the public from

further criminal conduct by *** defendant” (730 ILCS 5/5-8-4(c)(1) (West 2018)). Therefore, we

affirm defendant’s sentence.

¶3                                      I. BACKGROUND

¶4     The trial court held a combined sentencing hearing in this case and three prior cases where

defendant received drug-court probation. We begin with those three prior cases.

¶5                    A. Case Nos. 17-CF-999, 18-CF-242, and 18-CF-243

¶6     On July 3, 2018, defendant entered nonnegotiated guilty pleas in case Nos. 17-CF-999, 18-

CF-242, and 18-CF-243. In case No. 17-CF-999, defendant pleaded guilty to four Class 4 felony

counts of unlawful use of a credit card (720 ILCS 5/17-36 (West 2016)). The factual basis for the

plea was that, on four occasions, defendant knowingly used the deceased victim’s Discover credit

card for purchases at Family Dollar stores. In case Nos. 18-CF-242 and 18-CF-243, defendant

pleaded guilty to one count of Class 3 felony retail theft. The factual basis for the plea in case

No. 19-CF-342 was that, on February 20, 2018, defendant stole a Dyson vacuum cleaner from the

Super Target in South Elgin. The factual basis for the plea in case No. 18-CF-243 was that,

between February 10 and February 15, 2018, defendant stole vacuum cleaners from the same Super

Target. Defendant was free on bond in case No. 17-CF-999 when she committed the offenses in

case Nos. 18-CF-242 and 18-CF-243.



                                                -2-
2022 IL App (2d) 210400-U


¶7     The presentence investigation report (PSI) for case Nos. 17-CF-999, 18-CF-242, and 18-

CF-243 contained defendant’s mental health evaluations from prior years showing diagnoses of

bipolar disorder 2, posttraumatic stress disorder, and a personality disorder—not otherwise

specified—with obsessive-compulsive and antisocial characteristics. The PSI showed 21 prior

convictions, including at least 12 felonies. Most of the convictions were of theft or forgery.

Defendant also had three drug-related convictions, including unlawful delivery of a controlled

substance, and one conviction of unlawful use of a weapon. Defendant had previously been in

drug court, but the court terminated her participation when she reoffended. The PSI writer scored

her at maximum risk to reoffend.

¶8     In case Nos. 17-CF-999, 18-CF-242, and 18-CF-243, the trial court sentenced defendant to

drug-court probation. However, the court also imposed sentences of imprisonment, which it

stayed. Defendant’s prior convictions made her eligible in all three cases for an extended-term

sentence. The court imposed but stayed a five-year prison term on each of the two Class 3 felony

retail theft counts in case Nos. 18-CF-342 and 18-CF-343 and a six-year prison term on one of the

Class 4 felony credit-card fraud counts in case No. 17-CF-999 (the remaining counts would

merge). Five years was the maximum nonextended prison term for a Class 3 felony (the maximum

extended term was 10 years) (730 ILCS 5/5-4.5-40(a) (West 2016)), and six years was the

maximum extended prison term for a Class 4 felony (730 ILCS 5/5-4.5-45(a) (West 2016)). The

court made the two five-year terms in case Nos. 18-CF-342 and 18-CF-343 concurrent to each

other. However, because defendant committed those retail thefts while on pretrial release in case

No. 17-CF-999, the six-year term in that case was mandatorily consecutive to the five-year terms.

See 730 ILCS 5/5-8-4(d)(8) (West 2018). Thus, the aggregate stayed sentence was 11 years’

imprisonment.



                                              -3-
2022 IL App (2d) 210400-U


¶9     Defendant moved to vacate the stayed sentences as void. The trial court noted that it would

not have sentenced her to drug court had it not imposed and stayed the sentences. Defendant

withdrew her motion.

¶ 10   The drug court placed defendant in an inpatient substance-abuse-treatment program. On

November 18, 2018, she completed the inpatient program. She was then placed in a halfway

house. On December 14, 2018, she committed the offenses giving rise to the present case.

¶ 11                                   B. The Present Case

¶ 12   On December 15, 2018, the State charged defendant by complaint with two counts of retail

theft of property (720 ILCS 5/16-25(a)(1), (f)(1), (f)(3) (West 2018)). Based on those charges, the

State, on December 19, 2018, filed a petition to revoke defendant’s probation in case Nos. 17-CF-

999, 18-CF-242, and 18-CF-243 and terminate her drug-court participation.

¶ 13   On April 24, 2019, a grand jury indicted defendant on two counts of retail theft of property

(720 ILCS 5/16-25(a)(1), (f)(1), (f)(3) (West 2018)). Both counts charged that, on December 14,

2018, defendant unlawfully took merchandise from the Kohl’s store in South Elgin. Count I was

charged as a Class 3 felony and alleged that the value of the stolen merchandise was more than

$300. Count II was charged as a Class 4 felony and alleged that the value of the stolen merchandise

was less than $300 and that defendant had a prior conviction of a theft-related offense.

¶ 14   On April 25, 2019, defendant entered nonnegotiated guilty pleas to both counts charged in

this case. The factual basis for the pleas was that, on December 14, 2018, defendant stole

merchandise worth about $340—jewelry and a bra—from the Kohl’s store in South Elgin.

¶ 15   The June 18, 2019, PSI in this case concluded that defendant was at moderate risk to

reoffend; this contrasted with the PSI for case Nos. 17-CF-999, 18-CF-242, and 18-CF-243, which

deemed her at high risk to reoffend.



                                               -4-
2022 IL App (2d) 210400-U


¶ 16   The PSI contained a 2019 psychiatric evaluation diagnosing defendant with bipolar

disorder 2, substance abuse disorder (alcohol, cannabis, and cocaine) in early remission,

kleptomania, and a personality disorder with obsessive-compulsive and antisocial traits. In her

statement to the PSI investigator, defendant said that she dropped out of high school in the ninth

grade, when she was being abused by her father and sexually abused by her stepfather. She ran

away from home more than once to escape them. She reported periodic employment with a

sealcoating company for which she drove vehicles; in the off-season, she worked as a server in

restaurants. Her employer at the sealcoating company considered her a good employee and hoped

that she could return to work.

¶ 17   Defendant had significant health problems. Her bowel had been repeatedly obstructed by

a prolapsed rectum. She had back surgery for spinal deterioration as well as surgery on her

shoulder and hip. Every month, she received steroid injections and epidural blocks for joint or

back pain.

¶ 18   Defendant reported prior heavy alcohol use but claimed that she had stopped drinking five

years earlier.   However, in March 2018, she consumed “a bottle of wine and a bottle of

Hennessey.” She has used marijuana since she was 11 years old. More recently, she used it several

times a week but desired it every day. She last used marijuana just before her arrest in February

of 2018. She started using cocaine as a 13-year-old. Her use increased when she was 14 and 15.

She last used marijuana in April 2018 (one year before her interview for the PSI).

¶ 19   Defendant described the circumstances of the offenses in this case:

       “[O]n the day of the offense she had left the recovery home where she was residing in order

       to go job-hunting. While out, she said that she stopped by Kohl’s department store. She

       said that she was not on her proper medications at the time and, although she had enough



                                              -5-
2022 IL App (2d) 210400-U


       money, she shoplifted a couple necklaces and a bra. [Defendant] stated, ‘I wasn’t thinking’

       and ‘My klepto brain kicked in’. She said that she was not under the influence of drugs or

       alcohol at the time that she committed the offense, but she had intentions of getting high

       afterwards.”

¶ 20   In a mental health and substance abuse evaluation, the biopsychosocial evaluator stated:

       “[Defendant] was severely traumatized as a child—physical, sexual, and emotional abuse

       from many of the adults in her life. She ran away from home at age 14, which is also when

       she started drinking. She has struggled with [substance use disorder] (alcohol, cocaine,

       and cannabis) and has been sober for just short of a year (3/14/18). She also struggles with

       kleptomania and will have a court date for this later this week.”

In a mental health assessment completed on March 12, 2018, defendant told the evaluator that she

“ ‘c[ould]n’t walk into a store without walking out and stealing things.’ ”

¶ 21                                      C. Sentencing

¶ 22   On June 18, 2019, defendant entered a nonnegotiated stipulation to a violation of the terms

of her drug-court probation in case Nos. 17-CF-999, 18-CF-342, and 18-CF-343, and the court

took judicial notice of defendant’s guilty plea in this case. The court then proceeded to a combined

hearing for sentencing in this case and resentencing in the three other cases.

¶ 23   At that hearing, Andrew Nelson, a South Elgin police officer, described the thefts charged

in this case. Responding to a call about a theft at the South Elgin Kohl’s, he discovered defendant

in the parking lot taking off a jacket and putting it in a backpack. He confronted her with the

accusation of theft. She started crying. She said that she was in drug court and had given the

merchandise back. Nelson overheard defendant making a call in which she said, “ ‘I stole from




                                                -6-
2022 IL App (2d) 210400-U


the Kohls, stupid, stupid.’ ” Nelson did not observe anything to suggest that defendant was

intoxicated.

¶ 24   Nelson testified that another police officer brought the Kohl’s loss-prevention officer, “Ms.

Garcia,” to the parking lot to “d[o] a show-up on [defendant].” Garcia identified defendant as the

person she had seen entering a fitting room carrying jewelry from the store and exiting apparently

without that jewelry. Garcia checked the fitting room and did not find the jewelry. She then

discovered defendant’s abandoned cart containing the jewelry’s packaging. Garcia confronted

defendant and asked her to return to the store. Defendant handed the jewelry to Garcia and left.

Nelson also learned that defendant had stolen a bra, which she wore out of the store. The price of

the merchandise defendant took was $341.80.

¶ 25   Defendant called two witnesses.        Alicia Klimpke, the Kane County Drug Court

Coordinator, testified that drug-court participants often have initial failures as they deal with

ingrained behavioral patterns. Klimpke explained that, after completing inpatient substance abuse

treatment, drug-court participants are placed in a halfway house and undergo Moral Recognition

Therapy (MRT), which is designed to “reduce[ ] recidivism and increase[ ] moral thinking[ and]

reasoning.” Because of her arrest in this case, defendant had not begun MRT. On cross-

examination, Klimpke admitted that she was unaware of any medication designed to address

kleptomania.

¶ 26   Kade Connell, defendant’s probation officer, testified that, if defendant had not been

arrested, she would have participated in programs to address her past trauma and develop moral

behavior. Connell stated that the retail thefts in this case were defendant’s only drug-court

violations of which he was aware. Connell saw a “good prognosis for [defendant] to succeed in

drug court if [she were] given an opportunity to continue.”



                                               -7-
2022 IL App (2d) 210400-U


¶ 27   After the trial court recited all the information that it considered, the court stated that it

found only one applicable statutory mitigating factor—that defendant did not contemplate that her

criminal conduct would cause or threaten physical harm. The court also recognized nonstatutory

mitigating factors, most notably that defendant had a history of trauma. However, the court

stressed that defendant had 17 felony convictions as of the hearing. These included the offenses

in this case and a Cook County offense, all of which she committed while on drug-court probation.

The court further noted that defendant (1) had been incarcerated four times since 2000, (2) had

received TASC (Treatment Alternatives to Street Crime) probation in two 1995 forgery cases and

failed to complete it, and (3) had previously failed to complete the drug-court program.

¶ 28   The trial court (1) reimposed the 11-year cumulative sentence for case Nos. 17-CF-999,

18-CF-342, and 18-CF-343, and (2) imposed in this case a consecutive three-year prison sentence

on count I (count II would merge), for a cumulative sentence of 14 years. The court gave its

rationale:

       “[I] have considered extensively the PSI and I have reviewed and re-read the background

       that [defendant] or the childhood that [defendant] had and the difficulties that she has had

       to have and encountered throughout her life. ***

               So I do consider all of the factors in mitigation that have been outlined, but I also

       have to take into consideration that *** not only in this case and this opportunity, but on

       many cases before she has been given opportunity after opportunity after opportunity ***

       but she has turned her back on that opportunity and continued to come and commit new

       felony offenses. And although this is not a violent crime, I do find that the public needs to

       be protected from [defendant] and the way to protect the public from [defendant] is to

       incarcerate [defendant].



                                               -8-
2022 IL App (2d) 210400-U


               I also find that a sentence of probation would be inconsistent with the ends of justice

       taking into consideration the nature and circumstances of the offense and her prior criminal

       history which I have already outlined but is extensive.

               *** She committed two new criminal offenses, two new felony offenses. And as

       was shown in that video, that was not a crime of opportunity. That was not someone who

       just acted on a whim. That video shows somebody that consciously made the decision to

       steal and did so and did so [sic] while knowing that she was on drug court and did so

       knowing that she was on probation and did so knowing the consequences. So, ultimately,

       today she has to be made accountable for the behavior and it is hard to say that, but

       ultimately, that’s the way this Court feels, so I am going to lift the stay.”

The court thus lifted the stay and imposed the 11-year cumulative sentence in case Nos. 17-CF-

999, 18-CF-342, 18-CF-343. The court then considered whether to make the three-year sentence

in this case consecutive to the 11-year sentence:

       “Now, this new felony offense is not a mandatory consecutive offense because the

       defendant was not on bail. She was on probation at the time that it was committed.

               Now, pursuant to [section 5-8-4(c) of the Unified Code of Corrections (Code) (730

       ILCS 5/5-8-4(c) (West 2018)], it indicates that the Court may impose consecutive

       sentencing in any of the following circumstances and then in (c)(l) lists, if having regard

       for the nature and circumstances of the offense and the history and character of the

       defendant, the Court finds that consecutive sentences are required for protection of the

       public. ***

               *** The Court makes [a] finding that a consecutive sentence in [case No. 18-CF-

       2447] is necessary after having regard for the nature and circumstances of the offense and



                                                -9-
2022 IL App (2d) 210400-U


       the history and character of the defendant. I do find that consecutive sentences are required

       for the protection of the public, specifically, the defendant has committed l7 prior felony

       offenses.”

¶ 29   Defendant filed a motion to reconsider her sentences. She argued, among other things, that

the Cook County offense that the trial court mentioned as having occurred during her drug-court

probation did, in fact, predate that term of probation. The court held that there were no grounds to

modify the sentence, notwithstanding the timing of the Cook County offense. Thus, the court

denied the motion.

¶ 30   Defendant timely appealed in case No. 17-CF-999. We granted her leave to file late notices

of appeal in case Nos. 18-CF-342 and 18-CF-343, and we consolidated those appeals with the

appeal in case No. 17-CF-999. Defendant also filed a timely notice of appeal in this case.

However, we summarily remanded the matter for compliance with Illinois Supreme Court Rules

604(d) (eff. July 1, 2017) and 605(b) (eff. Oct. 1, 2001) and vacated the denial of defendant’s

motion to reconsider as to this case.

¶ 31   On remand, the court properly advised defendant of the need for a postplea motion to

preserve issues for appeal. Counsel filed a certificate of compliance with Rule 604(d) and

represented that no further amendments to defendant’s motion to reconsider sentence were

necessary. At the hearing on the motion to reconsider, defendant testified that she had been

hospitalized twice while awaiting transfer from jail to prison and was going to have surgery the

day after the hearing. The court again denied the motion to reconsider. The court ruled that for

the public’s protection the sentence in this case needed to be consecutive with the sentences in

case Nos. 17-CF-999, 18-CF-242, and 18-CF-243, because (1) defendant had committed 17 prior

felonies, (2) defendant reoffended after multiple prison sentences, (3) defendant had not benefited



                                               - 10 -
2022 IL App (2d) 210400-U


from multiple opportunities for treatment, and (4) the court had told defendant that her drug-court

probation was her last chance, yet defendant reoffended while on that probation.

¶ 32   Defendant timely appealed. During the pendency of this appeal, we affirmed her sentences

in case Nos. 17-CF-999, 18-CF-342, and 18-CF-343. People v. Dupree, 2022 IL App (2d) 191004-

U, ¶ 52.

¶ 33                                         II. ANALYSIS

¶ 34   On appeal, defendant argues that the trial court abused its discretion in running her three-

year sentence in this case consecutively to the 11-year cumulative sentence in case Nos. 17-CF-

999, 18-CF-342, and 18-CF-343. She argues:

       “Nothing about the nature of the offense or [her] character indicated that consecutive

       sentencing was needed to protect the public. Though [she] has a criminal history, she has

       no history of violence against others despite growing up herself as the victim of violence.

       Further, at the time of the offense, [she] was showing rehabilitative potential as she got the

       mental health and substance abuse treatment she needed to deal with the root causes of her

       behavior. Thus, the trial court erred in finding her offense and history meant she was a

       danger to the public.”

She emphasizes Connell’s testimony that she would have a good chance at success if she continued

with drug-court probation. She argues that her sentence should be modified to run concurrently

with the sentences in the other cases.

¶ 35   The State responds that, under the consecutive-sentencing statute, the concern is the

defendant’s criminal conduct, not just his or her violent criminal conduct. According to the State,

consecutive sentencing is necessary in this case to protect the public from defendant’s proclivity

for theft, forgery, and credit-card fraud.



                                                - 11 -
2022 IL App (2d) 210400-U


¶ 36   In reply, defendant argues that it is more than just the nonviolent character of her offenses

that compels a modified sentence: “It is also that the present, impulsive offense was followed

immediately by immediate and unwavering regret and remorse.” She also reiterates that the court

overlooked her rehabilitative potential as demonstrated by “her recent focus on learning new habits

and taking advantage of larger support systems.”

¶ 37   Section 5-8-4(c)(1) of the Code provides:

       “The court may impose consecutive sentences in any of the following circumstances:

                      (1) If, having regard to the nature and circumstances of the offense and the

               history and character of the defendant, it is the opinion of the court that consecutive

               sentences are required to protect the public from further criminal conduct by the

               defendant, the basis for which the court shall set forth in the record.” 730 ILCS

               5/5-8-4(c)(1) (West 2018).

“In cases where consecutive sentences are not mandatory, such sentences should be imposed

sparingly.” People v. Buckner, 2013 IL App (2d) 130083, ¶ 35.

               “Because the trial court is in the best position to consider a defendant’s credibility,

       demeanor, general moral character, mentality, social environment, and habits, the trial

       court’s imposition of consecutive sentences will not be reversed on appeal absent an abuse

       of discretion. [Citation.] The record must show that the trial court concluded that

       consecutive terms were necessary to protect the public. [Citation.] If the record does not

       reflect that the trial court took mitigating factors into account, including a defendant’s

       potential for rehabilitation, and the record does not support the trial court’s determination

       that consecutive sentences were necessary to protect the public, an abuse of discretion has

       occurred.” Buckner, 2013 IL App (2d) 130083, ¶ 36.



                                               - 12 -
2022 IL App (2d) 210400-U


¶ 38   Here, the court determined that a consecutive sentence was necessary to protect the public

from further similar acts by defendant. Defendant has not persuaded us that that finding was

erroneous. She has received treatment through the years, most recently in drug court. However,

her continual lapses into the same patterns of criminality—even shortly after her release from the

inpatient program—show that her treatment has not addressed the conditions driving her

recidivism. Our supreme court “has repeatedly held that evidence of a defendant’s mental or

psychological impairments may not be inherently mitigating.” People v. Thompson, 222 Ill. 2d 1,

42 (2006). Some mental conditions are “a double-edged sword” and may be treated as aggravating

circumstances. (Internal quotation marks and citation omitted.) People v. Macri, 185 Ill. 2d 1, 66

(1998). Defendant was diagnosed with kleptomania and admitted to the PSI investigator in this

case that her “klepto brain” had led her to steal from Kohl’s. She also admitted in a March 2018

mental health assessment that she “c[ould]n’t walk into a store without walking out and stealing

things.” While defendant has struggled with drug addiction, nothing suggests that defendant was

using drugs when she stole from Kohl’s or was motivated by the need to pay for drugs. Further,

although we disagree with defendant that the theft in this case seemed particularly impulsive—she

had to plan to go into a dressing room to put on a bra and remove jewelry from its packaging—to

the extent that the act was impulsive, it suggests that normal incentives are not likely to control

her propensity for theft. Also, while Klimpke and Connell testified that defendant’s next step in

drug-court probation would have been a program to improve her moral behavior, nothing about

that program suggested it was designed to help someone with a pathological compulsion to steal.

As we commented in defendant’s appeal in case Nos. 17-CF-999, 18-CF-342, and 18-CF-343, “a

reasonable trial court could conclude that the only way to keep defendant from stealing was to

keep her in custody.” Dupree, 2022 IL App (2d) 191004-U, ¶ 46. For all these reasons, it was



                                              - 13 -
2022 IL App (2d) 210400-U


within the trial court’s discretion to conclude that the only way to protect the public from

defendant’s further similar offenses was to increase her sentence beyond the cumulative 11 years

it had already imposed.

¶ 39   Defendant argues that her case is analogous People v. O’Neal, 125 Ill. 2d 291 (1988), where

the trial court held that consecutive sentences were not necessary to protect the public. In O’Neal,

a jury found the defendant guilty of murder, rape, and aggravated kidnapping. O’Neal, 125 Ill.

2d at 293-94. The rape victim testified that the defendant and another person, Hendricks,

abducted her and her boyfriend at gunpoint. They locked the boyfriend in the trunk. The

defendant raped the victim. Afterward, Hendricks started raping the victim, but the defendant

shot him in the head and fled. O’Neal, 125 Ill. 2d at 294-95. According to the defendant,

Hendricks ordered him to rape the victim, but then Hendricks decided to rape her first. The

defendant grabbed the gun that Hendricks had set down; Hendricks noticed this and tried to

pull the defendant by the arms. The defendant shot him. O’Neal, 125 Ill. 2d at 296. The

defendant testified that he was afraid of Hendricks because he had forced the defendant to

participate in robberies and a purse-snatching; Hendricks had also forced the defendant at

gunpoint to perform sexual acts on him. O’Neal, 125 Ill. 2d at 296.

¶ 40   The trial court sentenced the defendant to 40 years for murder, 20 years for rape, and

15 years for aggravated kidnapping, with the latter two sentences concurrent to each other but

consecutive to the murder sentence. O’Neal, 125 Ill. 2d at 294.

¶ 41   The appellate court modified the sentences and made them all concurrent. The court

found that the defendant “was not the type of criminal to be subjected to the harsh penalty of

consecutive sentences”; the court based that determination on “the defendant’s background,




                                               - 14 -
2022 IL App (2d) 210400-U


family history, youth, and lack of significant past criminal behavior.” O’Neal, 125 Ill. 2d at

298. The supreme court upheld the appellate court’s decision:

        “While the record shows that the trial court addressed the evidence in aggravation prior

        to imposing sentence, there is no indication that the trial court gave serious

        consideration to defendant’s youth and other evidence in mitigation, namely, his desire

        to free himself from Hendricks’ oppressive deviate sexual practices. Indeed, the fact

        that the defendant did not harm the victim after he shot Hendricks is highly probative

        of defendant’s mind-set.” O’Neal, 125 Ill. 2d at 300.

The court summarized:

        “Considering the defendant’s age, background, and criminal history, there would be

        small value in tacking the concurrent terms imposed for rape and aggravated

        kidnapping onto the end of a 40-year sentence for murder.” O’Neal, 125 Ill. 2d at 301.

¶ 42    The facts set out by the O’Neal court make clear why it concluded that a sentence beyond

the 40 years imposed for the murder would not protect the public: the defendant, although he had

a criminal history, was caught up in an unusual situation unlikely to recur. By contrast, defendant’s

offense here was part of a fixed pattern that she was unable to break.

¶ 43    People v. Griffin, 113 Ill. App. 3d 184 (1982), which defendant also cites, is inapposite as

well. In Griffin, the trial court imposed a cumulative sentence of 20 years’ imprisonment on the

21-year-old defendant for a series of fraudulent purchases at four stores. Griffin, 113 Ill. App. 3d

at 194. His only prior conviction was for submitting false information in an application for a

firearms permit. Griffin, 113 Ill. App. 3d at 194. The trial court did not explain why it believed

that the consecutive sentences were needed to protect the public (Griffin, 113 Ill. App. 3d at 194);

it stated only that the defendant “ ‘has used cunningly his abilities and they are *** great abilities’ ”


                                                 - 15 -
2022 IL App (2d) 210400-U


(Griffin, 113 Ill. App. 3d at 192). The trial court here, unlike the trial court in Griffin, fully

explicated its basis for deeming the consecutive sentence necessary. Moreover, defendant’s

criminal history provided a concrete basis for the court to believe that she would continue to

reoffend.

¶ 44   This case somewhat more closely resembles Buckner, where we held that the trial court did

not abuse its discretion in imposing consecutive sentences on a defendant who had repeatedly

engaged in fraud. The defendant submitted false death certificates for her husband and child to

obtain insurance payoffs from her employer, Hallmark Insurance Corporation (Hallmark), which

provided her with life insurance policies as an employment benefit. Buckner, 2013 IL App (2d)

130083, ¶¶ 6-8. The defendant had previously committed a nearly identical fraud upon another

insurance company that employed her. Buckner, 2013 IL App (2d) 130083, ¶ 11. After the

defendant left employment with Hallmark, she told her new employer, LifeWatch, that her child

had died; she did not receive any benefit in that instance but did receive “an outpouring of

sympathy and some flowers.” Buckner, 2013 IL App (2d) 130083, ¶ 12. During an unrelated mail

fraud investigation, the defendant’s vehicle was stopped by the police:

               “The police inventoried [the] defendant’s vehicle and discovered a credit card in

       someone else’s name, a wallet containing a driver’s license of someone other than

       defendant, and numerous slips of paper and envelopes containing the personal information,

       such as addresses, social security numbers, and birth dates, of approximately 40 people

       who had worked with defendant at LifeWatch. It was later determined that defendant had

       defrauded about 16 of those people for over $34,000.” Buckner, 2013 IL App (2d) 130083,

       ¶ 15.




                                              - 16 -
2022 IL App (2d) 210400-U


When the defendant did not appear for her sentencing, an investigator discovered that the address

she provided for her PSI was the address of her mother’s senior living facility. Buckner, 2013 IL

App (2d) 130083, ¶ 16.

¶ 45   We held that any evidence in mitigation “was not sufficient to overcome the significant

aggravating evidence that defendant would likely have continued to commit fraud on an

unsuspecting public if she were not incarcerated for a longer period of time.” Buckner, 2013 IL

App (2d) 130083, ¶ 42.

¶ 46   The defendant here did not exhibit the audacity of the defendant in Buckner; her offenses

showed less gall and perhaps more compulsiveness. Moreover, defendant here was cooperative

with the court and probation officials. However, the problem facing the court was essentially the

same; neither defendant showed the capacity for being deterred from their crimes. Thus, Buckner

supports defendant’s consecutive sentence in this case.

¶ 47                                   III. CONCLUSION

¶ 48   Because we reject defendant’s challenge to her sentence, we affirm the judgment of the

circuit court of Kane County.

¶ 49   Affirmed.




                                              - 17 -